Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claims and argues the references do not disclose the amended limitations.  Applicant argues the Examiner did not provide evidence that a resource set has 16 resources within the set is an obvious variation to one of ordinary skill in the art.  Further arguing mapping 16 PUCCH resource sets using system information bits in SIB and each of the 16 PUCCH resource sets include 16 resources, and bits in DCI indicate one of the 16 resources in the indicated resource set.  Applicant argues Yang, Huawei and Myung do not disclose the 16 resource sets include 16 resources.  		In response, Yang does disclose 16 PUCCH resources sets indicated by system information, Para [0162/186].  Myung discloses the PUCCH resource set includes sixteen resources, Para [0116].  New reference 2018/0324773 also discloses there can be 16 PUCCH resources in a PUCCH resource set, Para [0210]. Nokia 3GPP document “Remaining open items on PUCCH resource allocation” disclosed in the IDS also states mapping function to select a PUCCH resource within a PUCCH resource subset, where each PUCCH resource set has 8 resource subsets, and each subset can have 1, 2 or 4 PUCCH resources (in one case there are 8 subsets where each subset has 2 resources, would be 16 total resources in a PUCCH set), section 2.2.   									Applicant also adds a new claim where determining a PRB index for the PUCCH is based on a total number of initial cyclic shift indexes.  The Applicant states there is support for this limitation in Para [0105].  Para [0105] states PRB indices are determined based on 3 bit ARI and 4 bits RMSI.  Applicant should show support for this limitation or explain, as the cited paragraph appears to state PRB indices are determined by ARI and RMSI and not initial cyclic shift indexes.  The limitation would require further consideration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461